Exhibit 10.4

 

  REGISTRATION RIGHTS AGREEMENT, dated as of February 17, 2009, among Mead
Johnson Nutrition Company, a Delaware corporation (the “Company”), Bristol-Myers
Squibb Company, a Delaware corporation (“BMS”), and E.R. Squibb & Sons, L.L.C.,
a Delaware limited liability company (“ERS”) (together with BMS and any
affiliate of BMS holding common stock of the Company, the “Holders”).

WHEREAS, the Company and BMS have entered into a Separation Agreement dated as
of February 17, 2009, providing for the separation of the Mead Johnson
nutritionals business (the “Separation”) from BMS;

WHEREAS, after the Separation, the Company intends to sell 25,000,000 shares of
its Class A Common Stock, par value $0.01 per share (“Class A Common Stock”)
(28,750,000 shares if the underwriters exercise their over-allotment option in
full), in a public offering (the “Offering”);

WHEREAS, the Holders will own 68,590,000 shares of Class A Common Stock and
131,410,000 shares of the Company’s Class B Common Stock, par value $0.01 per
share (“Class B Common Stock”); and

WHEREAS, the Holders and the Company desire to make certain arrangements to
provide the Holders with registration rights with respect to the Registrable
Securities (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereby agree as follows:

SECTION 1.01. Definitions. The following terms shall have the following meanings
for purposes of this Agreement:

“Affiliate” of any specified Person means any other Person, directly or
indirectly, through one or more intermediaries, Controlling, Controlled By or
Under Common Control With such specified Person.

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.



--------------------------------------------------------------------------------

“BMS” is defined in the preamble hereto.

“Board” is defined in Section 1.02(a).

“Business Day” means any day other than a Saturday, a Sunday or a U.S. Federal
holiday.

“Class A Common Stock” is defined in the recitals hereto.

“Class B Common Stock” is defined in the recitals hereto.

“Company” is defined in the preamble hereto.

“Company Funded Registration” is defined in Section 1.02(a).

“Control” (including the terms “Controlled By” and “Under Common Control With”)
is defined in the Restated Certificate of Incorporation of the Company as in
effect at consummation of the Offering.

“Demand Request” is defined in Section 1.02(a).

“Disadvantageous Condition” is defined in Section 1.02(a).

“ERS” is defined in the recitals hereto.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Holders” is defined in the preamble hereto.

“Inspectors” is defined in Section 1.04(a)(9).

“Minimum Demand Request” means, in the case of any Requesting Holder, on the
date a Demand Request is delivered, such number of shares of Class A Common
Stock that have an aggregate minimum market value (based on the closing price on
the NYSE on the date preceding the date of the Demand Request) of at least $100
million, before calculation of underwriting discounts and commissions.

“Minimum Registration Amount” means not less than the number of shares of
Registrable Securities that could be sold by the applicable Holder in a
consecutive three month period pursuant to Rule 144 (or any similar provision
then in force) under the Securities Act; provided, however, that if the total
number of shares of Registrable Securities owned by any Holder as of the date

 

2



--------------------------------------------------------------------------------

of this Agreement is less than the number of shares of Registrable Securities
that could be sold by such Holder in a consecutive three month period pursuant
to Rule 144 (or any similar provision then in force) under the Securities Act,
then the Minimum Registration Amount solely with respect to such Holder shall be
such number of shares of Registrable Securities that have an aggregate minimum
market value (based on the closing price on the NYSE on the date preceding the
date such Registrable Securities are requested by such Holder to be included in
a registration pursuant to this Agreement) of at least $10 million, before
calculation of underwriting discounts and commissions.

“NYSE” means The New York Stock Exchange.

“Offering” is defined in the recitals hereto.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of two or more of the foregoing.

“Priority Securities” is defined in Section 1.03(a).

“Proceeding” is defined in Section 1.07(k).

“Records” is defined in Section 1.04(a)(9).

“Registrable Securities” means shares of Class A Common Stock (including shares
of Class A Common Stock issuable upon conversion of shares of Class B Common
Stock or any other securities of the Company that are acquired by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization of the Company
or similar transaction); provided, however, that a security shall cease to be a
Registrable Security if and when (i) a registration statement with respect to
such security becomes effective under the Securities Act and such security is
disposed of pursuant to such effective registration statement, (ii) such
security may be sold without restriction (including volume and manner of sale
restrictions) pursuant to Rule 144 (or any similar provision then in force)
under the Securities Act, (iii) such security is otherwise transferred (other
than to an Affiliate of the Holder), if a new certificate or other evidence of
ownership for such security not bearing a legend restricting further transfer
and not subject to any stop transfer order or other restrictions on transfer is
delivered by the Company and subsequent disposition of such security does not
require registration or qualification of such security under the Securities Act,
and the Company’s outside counsel provides the Holder with an unqualified
opinion to such effect, or (iv) such security ceases to be outstanding.

“Registration Expenses” means all fees and expenses incident to the Company’s
performance of or compliance with this Agreement, consisting of (i) all SEC,
stock exchange, FINRA and other registration, listing and filing fees and
expenses, (ii) fees

 

3



--------------------------------------------------------------------------------

and expenses of compliance with securities or blue sky laws (including fees and
disbursements of one counsel for the Holders who are including Registrable
Securities in a registration statement in connection with blue sky qualification
of such Registrable Securities and determination of the eligibility of such
Registrable Securities for investment under applicable blue sky laws),
(iii) rating agency fees, (iv) printing expenses, (v) messenger, telephone and
delivery expenses, (vi) fees, expenses and disbursements of counsel for the
Company, (vii) fees, expenses and disbursements of one counsel selected by
Holders of a majority-in-interest of Registrable Securities to be sold in
connection with the relevant registration, (viii) fees, expenses and
disbursements of the Company’s independent certified public accountants,
(ix) costs of Securities Act liability insurance (if the Company so desires such
insurance), (x) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement and (xi) all internal expenses of the Company incurred in connection
with the consummation of the transactions contemplated in this Agreement
(including all salaries and expenses of its officers and employees performing
legal or accounting duties, the expense of any annual audit and the fees and
expenses incurred in listing the Registrable Securities on any securities
exchange); provided, however, that “Registration Expenses” shall not include any
fees, expenses or disbursements of any Holder participating in the relevant
registration or those of any underwriters, selling brokers or similar
professionals, including any discounts, commissions or fees of such
underwriters, selling brokers or similar professionals and including any fees,
expenses or disbursements of counsel to any such Holder (except as provided
above) or any such underwriter, selling broker or professional.

“Requesting Holder” is defined in Section 1.02(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder.

“Seller” is defined in Section 1.06(a).

“Shelf Registration” means a “shelf” registration statement on an appropriate
form pursuant to Rule 415 under the Securities Act (or any successor rule that
may be adopted by the SEC).

“Separation” is defined in the recitals hereto.

“Underwriter” is defined in Section 1.06(a).

SECTION 1.02. Certain Demand Registration Rights. (a) General. At any time in
respect of any Holder, commencing six months following consummation of the
Offering (or, if later, the closing of any over-allotment option granted in
connection with the Offering), upon the written request (a “Demand Request”) of
any of the Holders (the “Requesting Holder”) requesting that the

 

4



--------------------------------------------------------------------------------

Company effect the registration under the Securities Act of Registrable
Securities of such Requesting Holder representing, in the case of a request by
any Holder, at least the Minimum Demand Request (which request shall specify the
number of shares of Registrable Securities to be offered by such Requesting
Holder, subject to reduction to the extent provided herein, and the intended
method of disposition thereof), the Company shall promptly (but in no event more
than five Business Days after receipt of the applicable Demand Request) deliver
written notice of such requested registration to all other Holders of
Registrable Securities and shall use its reasonable best efforts to effect, as
expeditiously as possible, the registration under the Securities Act of:

(i) the Registrable Securities which the Company has been so requested to
register by the Requesting Holder; and

(ii) all other Registrable Securities which the Company has been requested to
register by any other Holder thereof by written request received by the Company
within 15 days after the giving of such written notice by the Company (which
request shall specify the number of shares of Registrable Securities to be
offered by such Holder, subject to reduction as provided herein, and the
intended method of disposition thereof); provided, however, that the number of
shares of Registrable Securities requested to be offered by each such Holder
shall not be less than the Minimum Registration Amount for such Holder;

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered; provided, however, that (A) notwithstanding any other provision of
this Agreement, with respect to all other registration requests under this
Agreement, the Company shall not be required to file a registration statement
relating to a registration request under this Section 1.02 within a period of
six months after the effective date of any other registration statement of the
Company with respect to Class A Common Stock (other than in the case of any
registration statement relating to equity securities issuable upon exercise of
employee stock or similar options or in connection with any employee benefit or
similar plan of the Company or in connection with an acquisition by the Company
of another entity), (B) with respect to any registration statement filed, or to
be filed, pursuant to this Section 1.02, if there is (i) material non-public
information regarding the Company which the Company’s board of directors (the
“Board”) reasonably determines to be significantly disadvantageous for the
Company to disclose and which the Company is not otherwise required to disclose
at such time, (ii) there is a significant business opportunity (including the
acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, share exchange, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines to be significantly disadvantageous for the Company to disclose or
(iii) there is any other event or condition of similar significance to the
Company that the Board reasonably determines to be significantly disadvantageous
for the Company to disclose and which the Company is not

 

5



--------------------------------------------------------------------------------

otherwise required to disclose at such time (each, a “Disadvantageous
Condition”), and the Company shall furnish to the Requesting Holder a resolution
of the Board stating that the Company is deferring such registration pursuant to
this Section 1.02(a)(B) and setting forth in reasonable detail the
Disadvantageous Condition (giving due regard to any confidentiality or
competitive considerations), its reasons for such judgment and an approximation
of the anticipated delay, then the Company shall be entitled to cause such
registration statement to be withdrawn and the effectiveness of such
registration statement terminated (and, in the case of a Shelf Registration, the
Company shall not be required to file any amendment or supplement thereto
required to maintain the effectiveness of such Shelf Registration), or, in the
event no registration statement shall have been filed, shall be entitled not to
file any such registration statement, until the earlier of (x) 180 days
following the date such resolution was delivered to the Requesting Holder and
(y) the date such Disadvantageous Condition no longer exists (notice of which
the Company shall promptly deliver to the Requesting Holder and the other
Holders of Registrable Securities) and upon receipt of any such notice of a
Disadvantageous Condition such Requesting Holder and any other Holders of
Registrable Securities selling securities pursuant to an effective registration
statement shall discontinue use of the prospectus contained in such registration
statement and, if so directed by the Company, each such Holder shall deliver to
the Company all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus then covering such Registrable Securities current
at the time of receipt of such notice, and, in the event no registration
statement shall have been filed, all drafts of the prospectus covering such
Registrable Securities, (C) the Company shall only be obligated to effect a
total of three registrations requested by the Holders pursuant to this
Section 1.02 and (D) the Company shall not be required to, and shall not, allow
a registration statement relating to a registration request under this
Section 1.02 to be declared effective prior to the date that is six months after
consummation of the Offering (or, if later, six months after consummation of any
over-allotment option granted in connection with the Offering). Each
registration under this Section 1.02 shall be at the Company’s own expense as
provided in Section 1.02(c) (each such registration, a “Company Funded
Registration”). Promptly after the expiration of the 15-day period referred to
in clause (ii) above, the Company shall notify all the Holders to be included in
the registration of the identity of each such Holder and the number of shares of
Registrable Securities requested to be included therein. The Company shall be
permitted to satisfy its obligations under this Section 1.02 by amending (to the
extent permitted by applicable law) any Shelf Registration previously filed by
the Company under the Securities Act so that such Shelf Registration (as
amended) shall permit the disposition of all of the Registrable Securities for
which a registration request under this Section 1.02 shall have been made.
Notwithstanding the foregoing, the Company shall have no obligation under this
Agreement to file any Shelf Registration. The Requesting Holder may, at any time
prior to the effective date of the registration statement relating to the
relevant registration, revoke such request, without liability (except as set
forth in Section 1.02(b)) to any other Holders of Registrable Securities
requested to be registered pursuant to Section 1.02(a)(ii), by providing a
written notice to the Company revoking such request. In the event that the
Company shall give any notice of the withdrawal of, or delay in filing, a
registration statement contemplated by clause (B) above,

 

6



--------------------------------------------------------------------------------

the Company shall, following the end of the period specified in
Section 1.02(a)(B), file the delayed registration statement with the SEC and
such registration statement shall be maintained effective for such time as may
be necessary so that the period of effectiveness of such new registration
statement, when aggregated with the period during which such initial
registration statement was effective, if any, shall be equal to the 180 days
that a registration statement is required to be kept effective pursuant to
Section 1.04(a)(2). The Company may not withdraw or suspend the effectiveness or
availability of a registration statement pursuant to this Section 1.02(a) for
more than 180 consecutive days. Within 20 days after receiving a notice
contemplated in clause (B) above, the Requesting Holder may withdraw its Demand
Request by giving written notice thereof to the Company. If withdrawn, such
Demand Request shall be deemed not to have been made for purposes of this
Agreement.

(b) Expenses. The Company shall pay all Registration Expenses in connection with
each Company Funded Registration which is requested and becomes effective, or
which is withdrawn prior to effectiveness by the Company, pursuant to this
Section 1.02. The Company shall not be liable for Registration Expenses in
connection with a registration that shall not have become effective due to a
revocation by the Holders requesting such registration under this Section 1.02
(other than pursuant to the last sentence of Section 1.02(a)), unless such
Holders agree that such revoked registration counts as one of the Company Funded
Registrations which may be requested by such Holders pursuant hereto. If such
Holders have not agreed to count such revoked registration as one of the Company
Funded Registrations, the obligation to pay the Registration Expenses in
connection with such further registration or such revoked registration shall be
due and payable by the Holders who participated in such registration or who
initially requested and revoked such registration, and such expenses shall be
borne by them in proportion to the number of shares of Registrable Securities
requested by them to be registered. The Company’s obligation to pay all
Registration Expenses in connection with each Company Funded Registration under
this paragraph (b) shall not be reduced by any such revoked registration unless
the Holders so elect as provided above.

(c) Effective Registration Statement. A registration requested pursuant to this
Section 1.02 shall not be deemed to have been effected unless the registration
statement relating thereto (i) has become effective under the Securities Act
and, except in the case of a Shelf Registration, any of the Registrable
Securities of the Requesting Holder included in such registration have actually
been sold thereunder and (ii) except in the case of a Shelf Registration, has
remained effective for a period of at least that specified in
Section 1.04(a)(2); provided, however, that if any effective registration
statement requested pursuant to this Section 1.02 is discontinued in connection
with a Disadvantageous Condition, such registration statement shall be at the
sole expense of the Company and shall not be included as one of the Company
Funded Registrations which may be requested pursuant to this Section 1.02;
provided further, however, that if, after any registration statement requested
pursuant to this Section 1.02 becomes effective, such registration statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or court solely due to the actions or
omissions to act of the Company, such registration statement shall be at the

 

7



--------------------------------------------------------------------------------

sole expense of the Company and shall not be included as one of the Company
Funded Registrations which may be requested at the cost of the Company pursuant
to this Section 1.02.

(d) Selection of Underwriters. The Company shall have the right to select the
underwriters for each registration made pursuant to Section 1.02(a); provided,
however, that (i) the Holder selling a majority-in-interest of Registrable
Securities to be sold in connection with the relevant registration shall have
the right to select the joint lead bookrunning underwriters (including the joint
lead bookrunning underwriter that will be on the left of the cover page of any
offering materials related to such registration or the stabilization agent),
which joint lead bookrunning underwriters shall have participation in pricing
and bookbuilding and shall be subject to the reasonable approval of the Company.

(e) Pro Rata Participation in Demand Registrations. If a requested registration
pursuant to this Section 1.02 involves an underwritten offering and a majority
of the joint lead bookrunning underwriters selected in accordance with
Section 1.02(d) shall advise the Company that, in their good faith view (based
primarily upon prevailing market conditions), the number of securities requested
to be included in such registration (including securities which the Company
requests to be included) exceeds the largest number of securities which can be
sold without having a significant negative effect on the price at which such
securities can be sold in such offering, the Company shall include the following
Registrable Securities in the following order:

(i) all Registrable Securities requested to be registered by the Requesting
Holder pursuant to Section 1.02(a)(i);

(ii) to the extent that the number of Registrable Securities requested to be
included in such registration pursuant to Section 1.02(a)(i) is less than the
number of securities which the Company has been advised can be sold in such
offering without having the negative effect referred to above, all Registrable
Securities requested to be included in such registration pursuant to
Section 1.02(a)(ii) that are not otherwise included in Section 1.02(e)(i)
(provided, however, that if the number of Registrable Securities requested to be
included in such registration pursuant to Section 1.02(a)(ii), together with the
Registrable Securities requested to be included in such registration pursuant to
Section 1.02(a)(i), exceeds the number which the Company has been advised can be
sold in such offering without having the negative effect referred to above, the
number of such Registrable Securities included in such registration pursuant to
this Section 1.02(e)(ii) shall be that number of securities which the Company
has been advised it can sell in excess of the number of Registrable Securities
being included in such registration pursuant to Section 1.02(a)(i), allocated
first, to BMS on the basis of the shares of Registrable Securities BMS has
requested to be included in such registration and second, pro rata among the
other Holders referred to in this Section 1.02(e)(ii) on the basis of the shares
of Registrable Securities each such other Holder has requested to be included in
such registration); and

 

8



--------------------------------------------------------------------------------

(iii) to the extent that the number of Registrable Securities requested to be
included in such registration pursuant to Sections 1.02(a)(i) and 1.02(a)(ii)
is, in the aggregate, less than the number of securities which the Company has
been advised can be sold in such offering without having the significant
negative effect on pricing referred to above, any equity securities proposed to
be sold by the Company (provided, however, that if the number of securities
proposed to be sold by the Company, together with the number of Registrable
Securities to be included in such registration pursuant to Sections 1.02(a)(i)
and 1.02(a)(ii), exceeds the number which the Company has been advised can be
sold in such offering without having the negative effect referred to above, the
number of such securities included in such registration pursuant to this
Section 1.02(e)(iii) shall be that number of securities which the Company has
been advised it can sell in excess of the number of Registrable Securities being
included in such registration pursuant to Sections 1.02(a)(i) and 1.02(a)(ii)).

(f) Additional Registration. If at least 75% of the Registrable Securities
requested to be registered by the Requesting Holder in one of the Company Funded
Registrations are not included in such registration, then such Requesting Holder
may request that the Company effect an additional registration under the
Securities Act of all or part of such Requesting Holder’s Registrable Securities
in accordance with the provisions of this Section 1.02, and the Company shall
effect, and pay the Registration Expenses in connection with, such additional
registration (in addition to the Company Funded Registrations referred to in
Section 1.02(a)) requested pursuant to this Section 1.02(f).

(g) No-Cutbacks. Notwithstanding anything to the contrary in this Agreement, and
for the avoidance of doubt, with respect to any Requesting Holder, all
Registrable Securities of such Requesting Holder requested to be included in a
registration pursuant to Section 1.02(a)(i) shall be included in such
registration (regardless of whether the underwriters agree that inclusion of all
such securities would have a significant negative effect on the price at which
such securities can be sold in such offering).

SECTION 1.03. Certain Piggyback Registration Rights. (a) General. If the Company
at any time proposes to register any of its equity securities (the “Priority
Securities”) under the Securities Act (other than a registration (i) on Form S-4
or S-8 or any successor or similar forms, (ii) relating to equity securities
issuable upon exercise of employee stock or similar options or in connection
with any employee benefit or similar plan of the Company, (iii) in connection
with an acquisition by the Company of another entity or (iv) pursuant to a
registration under Section 1.02), whether or not for sale for its own account,
in a manner which

 

9



--------------------------------------------------------------------------------

would permit registration of Registrable Securities for sale to the public under
the Securities Act, it shall each such time, subject to the provisions of
Section 1.03(b), give written notice to all Holders of record of Registrable
Securities of its intention to do so and of such Holders’ rights under this
Section 1.03 at least 15 days prior to the anticipated filing date of the
registration statement relating to such registration. Such notice shall offer
all such Holders the opportunity to include in such registration statement such
number of Registrable Securities as each such Holder may request, but in no
event shall any Holder request inclusion of less than the Minimum Registration
Amount. Upon the written request of any such Holder made within 15 days after
the receipt of the Company’s notice (which request shall specify the number of
Registrable Securities intended to be disposed of by such Holder, subject to
reduction as provided herein, and the intended method of disposition thereof),
the Company shall use its reasonable best efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register by the Holders thereof, to the extent required to
permit the disposition (in accordance with such intended methods thereof) of the
Registrable Securities so to be registered; provided, however, that (A) if such
registration involves an underwritten offering, all Holders of Registrable
Securities requesting to be included in the Company’s registration must sell
their Registrable Securities to the underwriters selected by the Company on the
same terms and conditions as apply to the Company or the original selling
holders for whose account the registration has been made; provided, however,
that in respect of any offering under this Agreement (whether under Section 1.02
or this Section 1.03 or otherwise) no Holder or any of its Affiliates (other
than, for the avoidance of doubt, the Company) shall be required to directly or
indirectly make any representations or warranties to, or agreements with, the
Company or the underwriters (including agreements with respect to
indemnification) other than representations, warranties or agreements regarding
such Holder or its Affiliates, its ownership of and title to the Registrable
Securities and its intended method of distribution, and any liability of such
Holder or its Affiliates to any underwriter or other Person under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties and shall be limited to an amount equal to the
total price at which the securities sold by such Holder or its Affiliates were
offered to the public (net of discounts and commissions paid by such Holder or
its Affiliates in connection with such underwritten offering) and (B) if, at any
time after giving written notice of its intention to register any securities
pursuant to this Section 1.03(a) and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give written notice to all Holders of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (without prejudice, however, to
rights of Holders under Section 1.02). If a registration pursuant to this
Section 1.03(a) involves an underwritten public offering, any Holder of
Registrable Securities requesting to be included in such registration may elect,
in writing prior to the effective date of the registration statement filed in
connection with such registration, not to register such securities in connection
with such registration. No registration effected under this Section 1.03 shall

 

10



--------------------------------------------------------------------------------

relieve the Company of its obligations to effect registrations upon request
under Section 1.02. The Company shall pay all Registration Expenses in
connection with each registration of Registrable Securities pursuant to this
Section 1.03. Nothing contained in this Section 1.03 shall create any liability
on the part of the Company to the Holders if the Company should for any reason
decide not to file a registration statement for which piggyback registration
rights are available or withdraw such registration statement subsequent to its
filing, regardless of any action Holders may have taken, whether as a result of
the issuance by the Company of any notice hereunder or otherwise.

(b) Priority in Piggyback Registrations. If a registration pursuant to this
Section 1.03 involves an underwritten offering and a majority of the joint lead
bookrunning underwriters shall advise the Company that, in their good faith view
(based primarily upon prevailing market conditions), the number of securities
(including all Registrable Securities) which the Company, the Holders and any
other Persons intend to include in such registration exceeds the largest number
of securities which can be sold without having a significant negative effect on
the price at which such securities can be sold in such offering, the Company
will include in such registration in the following order: (i) all the Priority
Securities (including any to be sold for the Company’s own account or for other
holders of Priority Securities (other than for the account of any Holders)), on
a pro rata basis, and (ii) to the extent that the number of securities which the
Company proposes to sell for its own account or for other holders of Priority
Securities pursuant to Section 1.03(a) is less than the number of securities
which the Company has been advised can be sold in such offering without having
the negative effect referred to above, all Registrable Securities requested to
be included in such registration by the Holders pursuant to Section 1.03(a)
(provided, however, that if the number of Registrable Securities requested to be
included in such registration by the Holders pursuant to Section 1.03(a),
together with the number of Priority Securities to be included in such
registration pursuant to clause (i) of this Section 1.03(b), exceeds the number
which the Company has been advised can be sold in such offering without having
the negative effect referred to above, the number of such Registrable Securities
requested to be included in such registration by the Holders pursuant to
Section 1.03(a) shall be allocated first, to BMS on the basis of the shares of
Registrable Securities BMS has requested to be included in such registration and
second, pro rata among all such other requesting Holders on the basis of the
number of Registrable Securities each such other Holder has requested to be
included in such registration).

SECTION 1.04. Registration Procedures. (a) If and whenever the Company is
required to use its reasonable best efforts to effect or cause the registration
under the Securities Act as provided in this Agreement of any Registrable
Securities, the Company shall, as expeditiously as possible:

(1) use its reasonable best efforts to prepare and file, or cause to be prepared
and filed as soon as practicable but in any event within 90 days of receipt of a
request for registration, a registration statement on any form for which the
Company then

 

11



--------------------------------------------------------------------------------

qualifies or which counsel for the Company shall deem appropriate, and which
form shall be available for the sale of the Registrable Securities in accordance
with the intended methods of distribution thereof, and use its reasonable best
efforts to cause such registration statement to (A) become effective within 270
days of the initial filing date of such registration statement and (B) remain
effective for the period specified in paragraph (2) below; provided, however,
that at least ten days before filing with the SEC a registration statement or
prospectus and at least two days before filing with the SEC any amendments or
supplements thereto, the Company shall (A) furnish to the underwriters, if any,
and to one counsel selected by Holders of a majority-in-interest of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comments of the underwriters and such counsel (provided, however, that the
determination to accept any such comments not relating to the underwriters or
such selling stockholders shall be in the Company’s sole discretion), and
(B) notify each Holder of Registrable Securities covered by such registration
statement of any stop order issued or threatened by the SEC and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;

(2) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days (subject to blackouts upon the good faith declaration of any
Disadvantageous Condition in accordance with Section 1.02(a)) or such shorter
period which shall terminate when all Registrable Securities covered by such
registration statement have been sold (but not before the expiration of the
90-day period referred to in Section 4(3) of the Securities Act and Rule 174
thereunder, if applicable), and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

(3) notify each Holder of Registrable Securities covered by such registration
statement when such registration statement or any amendment thereto has been
filed or becomes effective;

(4) notify each Holder of Registrable Securities covered by such registration
statement of any notice from the SEC that there will be a review of such
registration statement and promptly provide such Holders with a copy of any SEC
comments received by the Company in connection therewith;

(5) furnish, without charge, to each Holder and each underwriter, if any, of
Registrable Securities covered by such registration statement such number of
copies of such registration statement, each amendment and supplement thereto
(including

 

12



--------------------------------------------------------------------------------

one conformed copy to each Holder and one signed copy to each joint lead
bookrunning underwriter and in each case including all exhibits thereto), and
the prospectus included in such registration statement (including each
preliminary prospectus), in conformity with the requirements of the Securities
Act, and such other documents as such Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holder;

(6) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as any underwriter of Registrable Securities
covered by such registration statement reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
each Holder and each underwriter to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder; provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (6), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction;

(7) use its reasonable best efforts to cause the Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Holder or Holders thereof
to consummate the disposition of such Registrable Securities;

(8) immediately notify each of the joint lead bookrunning underwriters, if any,
and each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event which comes to
the Company’s attention if as a result of such event the prospectus included in
such registration statement contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and the Company shall promptly
prepare and file with the SEC such amendment or supplement to such registration
statement or prospectus and furnish to such Holder a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading;

(9) use its reasonable best efforts to cause all Registrable Securities covered
by such registration statement to be listed on the national securities exchange
or national market interdealer quotation system on which the Class A Common
Stock is then listed, and enter into such customary agreements including a
supplemental listing application and indemnification agreement in customary form
(provided, however, that the applicable listing requirements are satisfied), and
to provide a transfer agent and registrar for such Registrable Securities
covered by such registration statement no later than the effective date of such
registration statement;

 

13



--------------------------------------------------------------------------------

(10) enter into such customary agreements (including an underwriting agreement
in customary form) and take all such other actions as the underwriters
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities, including customary indemnification;

(11) make available for inspection by any Holder of Registrable Securities
covered by such registration statement, any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such Holder or underwriter
(collectively, the “Inspectors”), those financial and other records,
organizational documents and properties of the Company and its controlled
entities (collectively, “Records”), and cause the Company’s and its controlled
entities’ officers, directors and employees to supply that information and
respond to those inquiries reasonably requested by any such Inspector in
connection with such registration statement, in each case under this paragraph
(11) only to the extent reasonably necessary, as mutually determined by the
Company and the underwriters or Holders, to enable such underwriters or Holders
to conduct their due diligence investigation;

(12) use its reasonable best efforts to furnish to any underwriter participating
in any disposition pursuant to such registration statement a signed counterpart
of a “cold comfort” letter from the Company’s independent public accountants who
have audited the Company’s financial statements included or incorporated by
reference in such registration statement (and prospectus included therein), in
customary form and covering such matter of the type customarily covered by “cold
comfort” letters delivered in connection with underwritten public offerings of
securities (including with respect to events subsequent to the date of such
financial statements) as the underwriters reasonably request (and dated the
dates such comfort letters are customarily dated);

(13) use its reasonable best efforts to furnish to each underwriter
participating in any disposition pursuant to such registration statement a
signed counterpart of an opinion and negative assurance letter of counsel from
the Company’s outside counsel in customary form and covering such matters of the
type customarily covered in opinions and negative assurance letters of counsel
delivered in connection with underwritten public offerings of securities;

(14) cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings with the FINRA;

 

14



--------------------------------------------------------------------------------

(15) make available its officers, employees and personnel and otherwise provide
reasonable assistance to the underwriters in their marketing of Registrable
Securities as the underwriters shall reasonably request, including participation
in “road show” presentations or such other selling efforts as the underwriters
shall reasonably request; and

(16) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available or cause to be made
available, as applicable, to the Holders of Registrable Securities sold under
such registration statement, as soon as reasonably practicable, an earnings
statement covering a period of at least 12 months, beginning with the first
month after the effective date of the registration statement (as the term
“effective date” is defined in Rule 158(c) under the Securities Act), which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

(b) It shall be a condition precedent to the obligation of the Company to take
any action pursuant to this Agreement in respect of the Registrable Securities
which are to be registered at the request of any Holder thereof that such Holder
shall furnish to the Company such information regarding the Registrable
Securities held by such Holder and the intended method of disposition thereof as
the Company shall reasonably request and as shall be reasonably required in
connection with the action taken by the Company.

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 1.04(a)(8), such Holder
shall discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 1.04(a)(8), and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies (including any and
all drafts), other than permanent file copies, then in such Holder’s possession,
of the prospectus covering such Registrable Securities, current at the time of
receipt of such notice. In the event the Company shall give any such notice, the
period referred to in Section 1.04(a)(2) shall be extended by the greater of
(i) 180 days and (ii) the number of days during the period from and including
the date of the giving of such notice pursuant to Section 1.04(a)(8) to and
including the date when each Holder of Registrable Securities covered by such
registration statement shall have received the copies of the supplemented or
amended prospectus contemplated by Section 1.04(a)(8).

SECTION 1.05. Holdback Agreements. (a) If any registration of Registrable
Securities shall be in connection with an underwritten public offering, each
Holder of Registrable Securities agrees not to effect any public sale or
distribution, including any sale pursuant to Rule 144, or any successor
provision, under the Securities Act, of any Registrable Securities and not to
effect any such public sale or distribution of any other equity security of the
Company or of any security convertible into or exchangeable or exercisable for
any equity security of the Company or publicly announce an intention to do any
of the foregoing (in each case, other

 

15



--------------------------------------------------------------------------------

than as part of such underwritten public offering) during the seven days prior
to, and during the 90-day period which begins on, the effective date of such
registration statement (which 90-day period shall be tolled to the extent of any
blackouts upon the good faith declaration of any Disadvantageous Conditions in
accordance with Section 1.02(a)) (except as part of such registration) and
agrees further to enter into a customary lock-up with the underwriters of such
offering (not to exceed six months from the date of consummation of such
offering); provided, however, that such Holder of Registrable Securities has
received written notice of such registration at least 15 days prior to the
anticipated beginning of the seven-day period referred to above.

(b) If any registration of Registrable Securities shall be in connection with an
underwritten public offering, the Company agrees not to effect any public sale
or distribution of any of its equity securities or of any security convertible
into or exchangeable or exercisable for any equity security of the Company
(other than any such sale or distribution of such securities in connection with
any merger or consolidation by the Company or any subsidiary of the Company or
the acquisition by the Company or a subsidiary of the Company of the capital
stock or substantially all the assets of any other Person or in connection with
an employee stock ownership or other benefit plan) during the seven days prior
to, and during the 90-day period which begins on, the effective date of such
registration statement (which 90-day period shall be tolled to the extent of any
blackouts upon the good faith declaration of any Disadvantageous Conditions in
accordance with Section 1.02(a)) (except as part of such registration) and
agrees further to enter into a customary lock-up with the underwriters of such
offering (not to exceed six months from the date of consummation of such
offering).

(c) During the term of this Agreement, each certificate evidencing Registrable
Securities held of record or beneficially owned by a Holder shall bear the
following legend:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND TRANSFERABLE
ONLY UPON COMPLIANCE WITH THE PROVISIONS OF A REGISTRATION RIGHTS AGREEMENT,
DATED AS OF                 , 2009, AMONG MEAD JOHNSON NUTRITION COMPANY AND THE
STOCKHOLDERS PARTY THERETO. A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF MEAD JOHNSON NUTRITION COMPANY AT 2400 WEST
LLOYD EXPRESSWAY, EVANSVILLE, INDIANA 47721-0001.”

(d) Upon a Person ceasing to have rights and obligations under this Agreement
pursuant to the terms hereof or upon termination of this Agreement, such Person
may surrender to the Company any certificates held of record by such Person and
bearing the legend set forth in Section 1.05(c), and upon surrender of such
certificates, the Company shall reissue such certificates without such legend.

 

16



--------------------------------------------------------------------------------

SECTION 1.06. Indemnification and Contribution. (a) To the fullest extent
permitted by applicable law, the Company shall indemnify and hold harmless each
Person who participates as an underwriter (any such Person being an
“Underwriter”), each Holder of Registrable Securities to be sold in connection
with the relevant registration (each such Holder being a “Seller”) and their
respective partners, directors, officers and employees and each Person, if any,
who controls any Seller or Underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act as follows:

(i) against any and all losses, liabilities, claims, damages, judgments and
reasonable expenses whatsoever, as incurred, arising out of any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement (or any amendment thereto) relating to such registration, including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) relating to such
registration, including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

(ii) against any and all losses, liabilities, claims, damages, judgments and
reasonable expenses whatsoever, as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any other claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, if such settlement is effected with the written
consent of the Company; and

(iii) against any and all reasonable expense whatsoever, as incurred (including,
subject to Section 1.06(c), fees and disbursements of counsel) incurred in
investigating, preparing or defending against any litigation, investigation or
proceeding by any governmental agency or body, commenced or threatened, in each
case whether or not such Person is a party, or any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under subparagraph
(i) or (ii) above;

provided, however, that this indemnity agreement does not apply to any Seller or
Underwriter with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of any untrue statement or omission or alleged
untrue statement or omission

 

17



--------------------------------------------------------------------------------

(A) made in reliance upon and in conformity with written information furnished
to the Company by such Seller or Underwriter expressly for use in a registration
statement (or any amendment thereto) or any related prospectus (or any amendment
or supplement thereto) or (B) if such untrue statement or omission or alleged
untrue statement or omission was corrected in an amended or supplemented
registration statement or prospectus and the Company had furnished copies
thereof to the Underwriter or Seller from which the Person asserting such loss,
liability, claim, damage, judgment or expense purchased the securities that are
the subject thereof on a timely basis prior to the date of sale by such
Underwriter or Seller to such Person.

(b) Each Seller shall severally indemnify and hold harmless the Company, each
Underwriter and the other Sellers, and each of their respective partners,
directors, officers and employees (including each director and officer of the
Company who signed the relevant registration statement) and each Person, if any,
who controls the Company, any Underwriter or any other Seller within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, against
any and all losses, liabilities, claims, damages, judgments and expenses
described in the indemnity contained in Section 1.06(a) (provided, however, that
any settlement of the type described therein is effected with the written
consent of such Seller) as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in a registration
statement or any related prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by such Seller expressly for use in such registration statement (or any
amendment thereto) or such prospectus (or any amendment or supplement thereto);
provided, however, that an indemnifying Seller shall not be required to provide
indemnification in any amount in excess of the amount by which (x) the total
price at which the securities sold by such indemnifying Seller and its
affiliated indemnifying Sellers and distributed to the public were offered to
the public (net of discounts and commissions paid by the indemnifying Seller in
connection with such offering) exceeds (y) the amount of any damages which such
indemnifying Seller has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. The Company shall
be entitled, to the extent customary, to receive indemnification and
contribution from underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons specifically for inclusion in any prospectus or registration
statement.

(c) Each indemnified party or parties shall give reasonably prompt notice to
each indemnifying party or parties of any action or proceeding commenced against
it in respect of which indemnity may be sought hereunder, but failure so to
notify an indemnifying party or parties shall not relieve it or them from any
liability which it or they may have under this indemnity agreement, except to
the extent that the indemnifying party is materially prejudiced by such failure
to give notice. If the indemnifying party or parties so elects within a
reasonable time after receipt of such notice, the indemnifying party or parties
may assume the defense of such action or proceeding at such indemnifying party’s
or parties’ expense with counsel chosen by the indemnifying party or parties

 

18



--------------------------------------------------------------------------------

and approved by the indemnified party defendant in such action or proceeding,
which approval shall not be unreasonably withheld; provided, however, that, if
such indemnified party or parties reasonably determine that a conflict of
interest exists and that therefore it is advisable for such indemnified party or
parties to be represented by separate counsel or that, upon advice of counsel,
there may be legal defenses available to it or them which are different from or
in addition to those available to the indemnifying party, then the indemnifying
party or parties shall not be entitled to assume such defense and the
indemnified party or parties shall be entitled to separate counsel (limited in
each jurisdiction to one counsel for all Underwriters and another counsel for
all other indemnified parties under this Agreement) at the indemnifying party’s
or parties’ expense. The indemnified party or parties shall have the right to
engage separate counsel and participate in the defense of any action, but,
except as stated above, the fees and expenses of such counsel shall be the
expense of such indemnified party or parties. If any indemnifying party or
parties are not so entitled to assume the defense of such action or do not
assume such defense, after having received the notice referred to in the first
sentence of this paragraph, the indemnifying party or parties will pay the
reasonable fees and expenses of counsel for the indemnified party or parties
(limited in each jurisdiction to one counsel for all Underwriters and another
counsel for all other indemnified parties under this Agreement). In such event,
however, no indemnifying party or parties will be liable for any settlement
effected without the written consent of such indemnifying party or parties
(which consent shall not be unreasonably withheld or delayed); provided,
however, that if at any time the indemnified party or parties shall have
requested the indemnifying party or parties to reimburse the indemnified party
or parties for fees and expenses of counsel as contemplated by this paragraph,
the indemnifying party or parties shall be liable for any settlement of any
proceeding effected without the written consent of such indemnifying party or
parties if (x) such settlement is entered into more than 15 business days after
receipt by such indemnifying party or parties of the aforesaid request
accompanied by supporting documents reasonably satisfactory to the indemnifying
party or parties and (y) such indemnifying party or parties shall not have
reimbursed the indemnified party or parties in accordance with such request
prior to the date of such settlement. No indemnifying party or parties shall,
without the prior written consent of the indemnified party or parties, effect
any settlement of any action in respect of which any indemnified party or
parties is a party, unless such settlement includes an unconditional release of
such indemnified party or parties from all liability on claims that are the
subject matter of such action. If an indemnifying party is entitled to assume,
and assumes, the defense of such action or proceeding in accordance with this
paragraph, such indemnifying party or parties shall not, except as otherwise
provided in this subsection (c), be liable for any fees and expenses of counsel
for the indemnified parties incurred thereafter in connection with such action
or proceeding.

(d) (i) In order to provide for just and equitable contribution in circumstances
in which the indemnity agreement provided for in this Section 1.06 is for any
reason held to be unenforceable by the indemnified parties although applicable
in accordance with its terms in respect of any losses, liabilities, claims,
damages, judgments and expenses suffered by an indemnified party referred to

 

19



--------------------------------------------------------------------------------

therein, each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, liabilities, claims, damages,
judgments and expenses in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and of the liable Sellers or
Underwriters (including, in each case, that of their respective officers,
directors, employees and agents), as the case may be, on the other in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages, judgments or expenses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of the
liable Sellers or Underwriters (including, in each case, that of their
respective officers, directors, employees and agents), as the case may be, on
the other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or by or on behalf of the Sellers or Underwriters, on
the other, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, liabilities, claims,
damages, judgments and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 1.06(c), any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim.

(ii) The Company and each Seller agree that it would not be just and equitable
if contribution pursuant to this Section 1.06 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in sub-paragraph (i) above.
Notwithstanding anything in this Section 1.06(d) to the contrary, in the case of
distributions to the public, an indemnifying Seller shall not be required to
contribute any amount in excess of the amount by which (A) the total price at
which the securities sold by such indemnifying Seller and its affiliated
indemnifying Sellers and distributed to the public were offered to the public
(net of discounts and commissions paid by the indemnifying Seller in connection
with such offering) exceeds (B) the amount of any damages which such
indemnifying Seller has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

(iii) For purposes of this Section, each Person, if any, who controls a Seller
or an Underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as
such Seller or Underwriter; and each director of the Company, each officer of
the Company who signed the relevant registration

 

20



--------------------------------------------------------------------------------

statement, and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, shall
have the same rights to contribution as the Company.

SECTION 1.07. Miscellaneous.

(a) No Inconsistent Agreements. Neither the Company nor the Holders have, as of
the date hereof, entered into, nor shall they, on or after the date hereof,
enter into, any agreement with respect to the Registrable Securities that is
inconsistent with the rights granted to the Holders herein or otherwise
conflicts with the provisions hereof.

(b) Complete Agreement. This Agreement shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and shall
supersede all prior agreements and understandings, whether written or oral,
between or among the parties with respect to such subject matter.

(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, without the prior written consent of the Company, BMS, ERS and
Holders of a majority-in-interest of the Registrable Securities; provided,
however, that no amendment shall affect any rights or obligations of a Holder
without the consent of such Holder.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(i) if to a Holder other than BMS, at the most current address indicated for
such Holder in the Company’s stock transfer records;

 

(ii) if to the Company, at:

 

Mead Johnson Nutrition Company

2400 West Lloyd Expressway

Evansville, Indiana 47721-0001

Attention: General Counsel

 

21



--------------------------------------------------------------------------------

 

(iii) if to BMS, at:

 

Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154

Attention: General Counsel

 

with a copy to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Attention:  

Susan Webster, Esq.

Ronald Cami, Esq.

All such notices and communications shall be deemed to have been duly given when
received.

The Holders or the Company by notice to the other parties may designate
additional or different addresses for subsequent notices or communications.

(e) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of and be enforceable by the parties hereto and, with respect to the
Company, its successors and assigns.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
applicable principles of conflicts of laws, except to the extent the substantive
laws of the State of Delaware are mandatorily applicable under Delaware law.

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

22



--------------------------------------------------------------------------------

(j) No Third Party Beneficiaries. Except as provided in Section 1.06, this
Agreement is not intended to confer any rights or remedies hereunder upon, and
shall not be enforceable by, any Person other than the parties hereto.

(k) Submission to Jurisdiction; Waivers. With respect to any suit, action or
proceeding relating to this Agreement (collectively, a “Proceeding”), each party
to this Agreement irrevocably (a) consents and submits to the exclusive
jurisdiction of the courts of the State of New York and the State of Delaware
and any court of the United States located in the Borough of Manhattan in New
York City or the State of Delaware; (b) waives any objection which such party
may have at any time to the laying of venue of any Proceeding brought in any
such court, waives any claim that such Proceeding has been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceeding, that such court does not have jurisdiction over such party;
(c) consents to the service of process at the address set forth for notices in
Section 1.07(d) herein; provided, however, that such manner of service of
process shall not preclude the service of process in any other manner permitted
under applicable law; and (d) waives, to the fullest extent permitted by
applicable law, any and all rights to trial by jury in connection with any
Proceeding.

(l) Enforcement. (i) Each party hereto acknowledges that the other parties would
not have an adequate remedy at law for money damages in the event that any of
the covenants or agreements of any of the other parties to this Agreement were
not performed in accordance with its terms, and it is therefore agreed that each
party hereto, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach and enforcing
specifically the terms and provisions hereof, and each party hereto hereby
waives any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.

(ii) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

 

23



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

MEAD JOHNSON NUTRITION COMPANY, By  

/s/ William P’Pool

Name:   William P’Pool Title:   Sr. V.P., General Counsel and Secretary
BRISTOL-MYERS SQUIBB COMPANY, By  

/s/ Gary Lewbel

Name:   Gary Lewbel Title:   Vice President E.R. SQUIBB & SONS, L.L.C., By  

/s/ Katherine Kelly

Name:   Katherine Kelly Title:   Authorized Signatory